                       Case 21-11002-KBO            Doc 67       Filed 07/20/21       Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       ) Chapter 11
                                                             )
PIPELINE FOODS, LLC, et al.,1                                ) Case No. 21-11002 (KBO)
                                                             )
                                      Debtors.               ) Jointly Administered
                                                             )

                                    NOTICE OF FILING OF CREDITOR MATRIX


               PLEASE TAKE NOTICE that on the date hereof, the above-captioned debtors and

 debtors in possession have filed the Creditor Matrix (attached hereto as Exhibit A) with the

 United States Bankruptcy Court for the District of Delaware, 824 North Market Street,

 Wilmington, Delaware 19801.




                                     [remainder of page left intentionally blank]




 1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Pipeline Foods, LLC (5070); Pipeline Holdings, LLC (5754); Pipeline Foods Real Estate
               Holding Company, LLC (7057); Pipeline Foods, ULC (3762); Pipeline Foods Southern Cone S.R.L.
               (5978); and Pipeline Foods II, LLC (9653). The Debtors’ mailing address is 6499 University Avenue NE,
               Suite 200, Fridley, MN 55432.



 38756115.1   07/20/2021
                        Case 21-11002-KBO   Doc 67     Filed 07/20/21   Page 2 of 2




Dated: July 20, 2021                           SAUL EWING ARNSTEIN & LEHR LLP


                                        By:    /s/ Monique B. DiSabatino
                                               Mark Minuti (DE Bar No. 2659)
                                               Monique B. DiSabatino (DE Bar No. 6027)
                                               Matthew P. Milana (DE Bar No. 6681)
                                               1201 N. Market Street, Suite 2300
                                               P.O. Box 1266
                                               Wilmington, DE 19801
                                               Telephone: (302) 421-6800
                                               mark.minuti@saul.com
                                               monique.disabatino@saul.com
                                               matthew.milana@saul.com

                                                       -and-

                                               Michael L. Gesas (admitted pro hac vice)
                                               Barry A. Chatz (admitted pro hac vice)
                                               David A. Golin (admitted pro hac vice)
                                               Andrew J. Rudolph
                                               161 North Clark Street, Suite 4200
                                               Chicago, IL 60601
                                               Telephone: (312) 876-7100
                                               michael.gesas@saul.com
                                               barry.chatz@saul.com
                                               david.golin@saul.com
                                               andrew.rudolph@saul.com

                                               Proposed Counsel for Debtors and Debtors in
                                               Possession




                                                 -2-
38756115.1 07/20/2021
